CASE 0:20-cv-02493-NEB-TNL Doc. 1-1 Filed 12/08/20 Page 1 of 6




                EXHIBIT A
        CASE 0:20-cv-02493-NEB-TNL Doc. 1-1 Filed 12/08/20 Page 2 of 6




 STATE OF MINNESOTA                                                          DISTRICT COURT

 COUNTY OF HENNEPIN                                             FOURTH JUDICIAL DISTRICT

                                                                      Case Type: Personal Injury

 Marcia Reiter,                                                                   Court File No.:
                                                                                           Judge:
                        Plaintiff,

 VS.
                                                                   SUMMONS
 TMT Woodbury Apartments, Inc.,

                        Defendant.


THIS SUMMONS IS DIRECTED TO: TMT Woodbury Apartments, Inc. CIO CT
Corporations System Inc, its Registered Agent, 1010 Dale Street North, St. Paul, Minnesota,
55117-5603.

        YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The Plaintiffs
Complaint against you is attached to this Summons. Do not throw these papers away. They are
official papers that affect your rights. You must respond to this lawsuit even though it may not
yet be filed with the Court and there may be no Court file number on this Summons.

        YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS. You must
give or mail to the person who signed this Summons a written response called an Answer within
20 days of the date on which you received this Summons. You must send a copy of your Answer
to the person who signed this Summons located at Halunen Law,80 South 8th Street, IDS Center,
Suite 1650, Minneapolis, MN 55402.

        YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response to
the Plaintiff's Complaint. In your Answer, you must state whether you agree or disagree with each
paragraph of the Complaint. If you believe the Plaintiff should not be given everything asked for
in the Complaint, you must say so in your Answer.

       YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN RESPONSE
TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS SUMMONS. If you do
not Answer within 20 days, you will lose this case. You will not get to tell your side of the story,
and the Court may decide against you and award the Plaintiff everything asked for in the
Complaint. If you do not want to contest the claims stated in the Complaint, you do not need to
respond. A Default Judgment can then be entered against you for the relief requested in the
Complaint.
         CASE 0:20-cv-02493-NEB-TNL Doc. 1-1 Filed 12/08/20 Page 3 of 6




        LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you do not
have a lawyer, the Court Administrator may have information about places where you can get legal
assistance. Even if you cannot get legal help, you must still provide a written Answer to
protect your rights or you may lose the case.

        ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be ordered to
participate in an alternative dispute resolution process under Rule 114 of the Minnesota General
Rules of Practice. You must still send your written response to the Complaint even if you expect
to use alternative means of resolving this dispute.

                                                   Respectfully submitted,
         (
Dated:         6(
               X-07—                               HALUNEN LAW




                                                             t0 e.
                                                   Bar o. 017003,3
                                                   1650 IDS Cente
                                                   80 South Eighth Street
                                                   Minneapolis, MN 55402
                                                   Telephone:(612)605-4098
                                                   Facsimile:(612)605-4099
                                                   stofferuhnQhalunenlaw.com




                                               2
         CASE 0:20-cv-02493-NEB-TNL Doc. 1-1 Filed 12/08/20 Page 4 of 6




 STATE OF MINNESOTA                                                          DISTRICT COURT

 COUNTY OF HENNEPIN                                              FOURTH JUDICIAL DISTRICT

                                                                       Case Type: Personal Injury

 Marcia Reiter,                                                                  Court File No.:
                                                                                          Judge:
                        Plaintiff,

 vs.
                                                                     COMPLAINT
 TMT Woodbury Apartments, Inc.,

                        Defendant.


       Plaintiff, Marcia Reiter, for her Complaint against Defendant TMT Woodbury

Apartments, Inc. states and alleges as follows:

                                                  I.

       On March 12ffi,2019, Plaintiff Marcia Reiter resided in her apartment located at 2234

Vining Drive, Unit M,in the City of Woodbury, County of Washington, State of Minnesota.



       Said apartment was within TMT Woodbury Apartments, Inc., a foreign corporation, with

a registered agent, CT Corporations, Inc., located at 1010 Dale Street, St. Paul, Minnesota.



       TMT Woodbury Apartments, Inc. owned and controlled the common areas at and around

Ms. Reiter's apartment, pursuant to common law and the lease agreement.

                                                  IV.

       At that time, Ms. Reiter was walking her dog in a common area immediately in front of

the apartment office. As she walked on the sidewalk, she fell on an area of water-covered ice

sustaining an injury to her hip, leg, and other parts of her body.
         CASE 0:20-cv-02493-NEB-TNL Doc. 1-1 Filed 12/08/20 Page 5 of 6




                                                  V.

         Defendant, TMT Woodbury Apartments, Inc., was negligent in the maintenance of the

sidewalk. Defendant knew or should have known of the dangerous condition. Defendant failed

to maintain the area as required. Defendant also failed to warn Plaintiff of the ice beneath the

water.

                                                  VI.

         As a direct result the Defendant's negligence, Plaintiff has sustained bodily injuries, past

and future medical expenses, past and future pain and suffering.

         WHEREFORE,Plaintiff Marcia Reiter prays for relief as follows:

         1.     For damages in-the amount in excess of $50,000.00;

         2.     For costs, disbursements, and prejudgment interest; and

         3.     Such other and further relief as the Court deems just and equitable.


                                                        Respectfully submitted,
              fAV
Dated:        ( 7V,0p\                                  HA            LAW




                                                                 . Stofferahn
                                                        Bar No. 0170033
                                                        1650 IDS Ce
                                                        80 South Eighth Street
                                                        Minneapolis, MN 55402
                                                        Telephone:(612)605-4098
                                                        Facsimile:(612)605-4099
                                                        sioffi?rcilin(itlhalitnenlaw.coin



                                                              r




                                                  2
        CASE 0:20-cv-02493-NEB-TNL Doc. 1-1 Filed 12/08/20 Page 6 of 6




                                    ACKNOWLEDGMENT

       The undersigned hereby acknowledges that costs, disbursements and reasonable attorney

and witness fees may be awarded pursuant to Minn. Stat. § 549.211, subd. 1, to the party against

whom the allegations in this pleading are asserte




                                         41111M1 Y
                                                    J.10*,
                                                      to era
                                                           '
                                                                     fir   ,v4/ •••




                                                3
